    Case: 5:18-cv-00623-CHB Doc #: 19 Filed: 11/11/19 Page: 1 of 2 - Page ID#: 176



                                 UNITED STATES DISTRICT COURT
                                             for the
                                EASTERN DISTRICT OF KENTUCKY
                                      LEXINGTON DIVISION
                               CIVIL ACTION NO. 5:18-CV-00623-CHB
                                JUDGE: HON. CLARIA HORN BOOM

    DAWN CRAWFORD, in her
    capacity as Administratrix of the
    Estate of Marc Crawford;                                                                         Plaintiff;


    vs.


    JOHN TILLEY, et al.;                                                                         Defendants.




          RESPONSE TO OCTOBER 28, 2019 ORDER TO SHOW CAUSE


          Plaintiff Dawn Crawford, by and through undersigned counsel, hereby responds to the

Court’s October 28, 2019 Order to Show Cause.

          On October 28, 2019, the Court entered an Order stating that Fed. R. Civ. P. 4(l)(1)

requires an affidavit of proof of service, and ordering Plaintiff to show cause why her claim

ought not be dismissed for failing to timely prove service.1 Contemporaneously with the filing of

this Response, the undersigned counsel files a Proof of Service affidavit (DN 18). The

undersigned has attempted to make service on all named defendants.2 Several have entered

appearances, filing answers or motions to dismiss the Complaint.3 Others have been served or


1
  Oct. 28, 2019 Order at 1, n.1.
2
  See generally Proof of Service (DN 18).
3
  See, e.g., Mot. to Dismiss on Behalf of Def. CCS (DN 11); Answer of Defs. Southern Health Partners, Inc.; Roy
Washington; and Kayla Frye (DN 17); and Answer of Defs. Madison County Detention Center, Doug Thomas,
Nolan Winkler, and Tom Jones (DN 18).
 Case: 5:18-cv-00623-CHB Doc #: 19 Filed: 11/11/19 Page: 2 of 2 - Page ID#: 177



waived service and not yet filed a responsive pleading. Accordingly, Plaintiff respectfully

requests the Court discharge its October 28, 2019 show-cause order and allow this case to remain

on the docket.

                                                              Respectfully submitted,

                                                              /s/ Michael Barnett
                                                              MICHAEL BARNETT
                                                              Barnett Law PLLC
                                                              271 West Short Street
                                                              Suite 102
                                                              Lexington, Kentucky 40507
                                                              (859) 215-3335
                                                              michael@michaelbarnettlaw.com
                                                              Counsel for Plaintiff


                                CERTIFICATE OF SERVICE

       The undersigned certifies that he filed this Notice of Compliance using the CM/ECF

system, which will send a true and correct copy to all counsel of record.

                                                              /s/ Michael Barnett
                                                              MICHAEL BARNETT
